The cause of action alleged in the proposed amendment was not in existence at the date of the writ. An amendment, when made, relates back; and a writ after amendment stands as if the matter of the amendment had been incorporated into it at the time it was instituted. Whittier v. Varney, 10 N.H. 291, 303. A declaration, stating facts essential to the maintenance of the action to have happened after the date of the writ, is insufficient, and an amendment alleging a cause of action arising after the commencement of the suit is not allowed.
Amendment disallowed.
SMITH, J., did not sit: the others concurred.